Appeal by plaintiff from a judgment, entered on the verdict of a jury in favor of defendants, at a Trial Term of Supreme Court, Montgomery county, and from an order denying a new trial. Plaintiff sued its agents, the defendants, for negligence in failing to obey its instructions relative to the cancellation of a fire insurance policy, which had been issued by defendants in behalf of plaintiff as insurer. Upon learning of the issuance of the policy, plaintiff wrote to defendants to “ pick up the policies immediately for cancellation.” The defendants claim they attempted to pick up the policies, but were unsuccessful. A fire destroyed the insured property, and plaintiff, after paying the loss under the policy, brought this suit. The general printed instructions of plaintiff to its agents required that “ when Home Office * * * requests cancellation of a *870policy, the request must be complied with immediately by the Agent. Regardless of a difference of opinion the cancellation must be completed. 3. Provided the Agent does not comply with request for cancellation or advise company within ten (10) days from the day said request is made, cancellation will be made direct to the assured from the Home Office by registered mail.” Defendants claim that when they received the letter they understood it to mean that they were simply to go to the insured and secure physical possession of the policies and return them to the company; and that the formal cancellation, if any, was to be made and notice thereof would be sent from the home office. The trial justice charged that it was a question of fact whether this was a reasonable interpretation of the letter, and whether defendants acted with reasonable care, No exception to the charge was taken on behalf of plaintiff, and no request to charge was made. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNam.ee, Grapser and Heffernan, JJ.